DETAILED ACTION
Allowable Subject Matter
1.	Claims 1 thru 17 are allowed.  The following is an examiner’s statement of reasons for allowance: The references of record, either singularly or in combination, do not teach or suggest at least an electrostatic discharge protection device comprising a first vertically integrated electrostatic discharge protection structure comprising a first semiconductor portion, a first contact region disposed on a first side of the first semiconductor portion and a first terminal exposed on a second side of the first semiconductor portion opposite the first side of the first semiconductor portion, a second vertically integrated electrostatic discharge protection structure comprising a second semiconductor portion, a second contact region disposed on a first side of the second semiconductor portion and a second terminal exposed on a second side of the second semiconductor portion opposite the first side of the second semiconductor portion,
an electrical connection layer, wherein the first vertically integrated electrostatic discharge protection structure and the second vertically integrated electrostatic discharge protection structure are disposed on the electrical connection layer laterally separated from each other and are electrically connected with each other anti-serially via the electrical connection layer.
	Regarding claim 16, the references of record, either singularly or in combination, do not teach or suggest at least an electrostatic discharge protection device comprising: a first vertically integrated electrostatic discharge protection structure comprising a first semiconductor portion, a first contact region disposed on a first side of the first semiconductor portion and a first terminal exposed on a second side of the first semiconductor portion opposite the first side of the first semiconductor portion, a second vertically integrated electrostatic discharge protection structure comprising a second semiconductor portion, a second contact region disposed on a first 
an electrical connection layer, wherein the first vertically integrated electrostatic discharge protection structure and the second vertically integrated electrostatic discharge protection structure are disposed on the electrical connection layer laterally separated from each other,
wherein the first electrostatic discharge protection structure comprises at least one first electrical short and a first thyristor structure in a parallel arrangement and wherein the second electrostatic discharge protection structure comprises at least one second electrical short and a second thyristor structure in a parallel arrangement, wherein the at least one first electrical short and the second thyristor structure are coupled in series via the electrical connection layer and wherein the at least one second electrical short and the first thyristor structure are coupled in series via the electrical connection layer.
Regarding claim 17, the references of record, either singularly or in combination, do not teach or suggest at least an electronic circuit device, comprising: an electrostatic discharge protection device coupled with the electronic circuit via a first terminal and a second terminal to protect the electronic circuit from an electrostatic discharge event, wherein the electrostatic discharge protection device comprises, a first vertically integrated electrostatic discharge protection structure comprising a first semiconductor portion, a first contact region disposed on a first side of the first semiconductor portion and the first terminal exposed on a second side of the first semiconductor portion opposite the first side of the first semiconductor portion, a second vertically integrated electrostatic discharge protection structure comprising a second semiconductor portion, a second contact region disposed on a first side of the second 
an electrical connection layer, wherein the first vertically integrated electrostatic discharge protection structure and the second vertically integrated electrostatic discharge protection structure are disposed on the electrical connection layer laterally separated from each other and are electrically connected with each other anti-serially via the electrical connection layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Eugene Lee
May 13, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815